DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     OCEAN TOWERS OF HUTCHINSON ISLAND CONDOMINIUM
                   ASSOCIATION, INC.,
                        Appellant,

                                    v.

ISLAND VILLAGE OF HUTCHINSON ISLAND OWNERS ASSOCIATION,
                       INC., et al.,
                        Appellees.

                              No. 4D21-301

                              [May 27, 2021]

   Non-final appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Barbara W. Bronis, Judge; L.T. Case No.
2019CA002143.

   Elaine D. Walter, Michelle B. King, Yvette Lavelle, and Connie F. Chen
of Boyd Richards Parker & Colonnelli, Miami, for appellant.

   David B. Earle and Jesse S. Hornberger of Ross Earle Bonan & Ensor,
P.A., Stuart, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, CJ., WARNER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.